UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7346


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD MONDELL GORE, a/k/a Richard Mondell Spann, a/k/a
Bomb Threat,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:05-cr-01000-JFA-1)


Submitted:   March 5, 2010                 Decided:   March 16, 2010


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Mondell Gore, Appellant Pro Se. Stanley Duane Ragsdale,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Richard   Mondell    Gore       appeals    the   district     court’s

orders reducing his sentence pursuant to the Government’s Fed.

R. Crim. P. 35(b) motion and granting in part and denying in

part reconsideration of that order.             We have reviewed the record

and   find   no   reversible     error.        Accordingly,     we     affirm    the

district     court’s   orders    and    deny    as     moot   Gore’s    motion    to

expedite the decision.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the   court     and    argument     would     not   aid   the

decisional process.

                                                                           AFFIRMED




                                         2